Citation Nr: 1734332	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  12-31 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to higher or separate evaluations for bilateral pes planus with plantar fasciitis for the right and left foot, effective October 3, 2002.

2. Entitlement to service connection for a low back disability, to include as secondary to service-connected pes planus.

3. Entitlement to service connection for bilateral hammer toes (also claimed as bilateral mallet toes), to include as secondary to service-connected pes planus.

4. Entitlement to service connection for bilateral Achilles tendon condition, to include as secondary to service-connected pes planus.

5. Entitlement to service connection for left foot numbness, to include as secondary to service-connected pes planus.




REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. G. Perkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1976 to September 1980, with subsequent reserve duty reportedly until 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2010 and May 2012 rating decisions by Department of Veterans Affairs (VA) Regional Offices (RO).

In March 2017, the Veteran testified before the undersigned Veterans Law Judge. The hearing transcript is of record.

In the March 2010 rating decision,, the RO adjudicated a claim for increased rating and characterized the Veteran's pes planus disability as two separate ratings and assigned 10 percent each, effective February 18. 2010. In May 2012, the RO assigned a single 10 percent rating for bilateral pes planus with plantar fasciitis disability and noted that the March 2010 rating decision had incorrectly assigned separate ratings. 

The issues of a low back disability, bilateral hammer toes, bilateral Achilles tendon issues and left foot numbness are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Throughout the period on appeal, the Veteran's bilateral pes planus disability has not manifested symptoms of severe pes planus. There is objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation or swelling on use.

2. The 10 percent rating criteria for a moderate level of disability under 38 C.F.R. § 4.71a, Diagnostic Codes (DC) 5276 includes both bilateral and unilateral flatfoot disabilities.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for bilateral foot pes planus have not been met. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5276 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assis.

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  Pes planus

a.  Legal Criteria.

Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity. Separate diagnostic codes identify the various disabilities. 38 C.F.R. Part 4. When rating a service-connected disability, the entire history must be borne in mind. Schafrath v. Derwinski, 1 Vet. App. 589 (1991). Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal. Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

b.  Analysis

In a June 2008 rating decision, the RO granted service connection for bilateral pes planus with plantar fasciitis and awarded a 10 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5276 (DC), effective October 3, 2002. In March 2010, the RO adjudicated a claim for increased rating and characterized the Veteran's pes planus disability as two separate ratings and assigned 10 percent each, effective February 18. 2010, under DC 5276. In May 2012, the RO assigned a single 10 percent rating for bilateral pes planus with plantar fasciitis disability under DC 5276 and noted that the March 2010 rating decision had been done incorrectly in applying separate ratings.

The Veteran contends that his bilateral pes planus with plantar fasciitis should be rated higher and there should be a separate evaluation for each foot.

DC 5276 provides a 0 percent rating for diagnosed flatfoot (pes planus) that is considered mild, with symptoms that are relieved by built-up shoe or arch support. A 10 percent rating is applied for bilateral or unilateral moderate flatfoot, where the weight bearing line of the foot is over or medial to the great toe, there is inward bowing of the tendo achillis, and there is pain on manipulation and use of the feet. For severe flatfoot, where there is objective evidence of marked deformity (e.g. pronation, abduction, etc.), accentuated pain on manipulation and use, indication of swelling on use, and characteristic callosities, a 20 percent rating is applied when there is a unilateral disability and a 30 percent rating is applied when there is a bilateral disability. For pronounced flatfoot, where there is marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation that is not improved by orthopedic shoes or appliances, a 30 percent rating is applied when there is a unilateral disability and a 50 percent rating is applied when there is a bilateral disability.  Id.  

The Veteran was afforded a VA examination in May 2008. During the exam the examiner documented the Veteran started complaining of pain to his feet while in basic training. Since service, the Veteran has complained of sharp foot pain on a daily basis. The Veteran also had heel pain and intermittent stiffening, and wore orthotics with improvement. The Veteran reported that he experienced pain at work but did not experience flare-ups. The examiner also noted that the Veteran's shoe pattern exhibited increased medial heel wear. On examination of the Veteran's left foot, the examiner reported that the Veteran's longitudinal arch was not tender, but had a loss of longitudinal arch height on weight-bearing. The Veteran's hind foot was in 10 degrees of the valgus and correctable by passive manipulation without pain. His heel inverted normally when rising up on toes. The Veteran's medial process of calcaneus was tender. He had no heel fat pad atrophy. The Veteran's midfoot was tender and manifested deformity consistent with cuneiform arthritis. The examiner reported that examination of the Veteran's right foot was similar. The examiner diagnosed the Veteran with bilateral pes planus, plantar fasciitis.

In February 2010, the Veteran submitted a private opinion from Dr. B. who examined the Veteran's feet and noted his reports of continuous foot and ankle pain since leaving service. The Veteran reported that he received arch supports from VA in 2008, which provided some relief, but his pain was still 8 out of 10. Dr. B. documented the following on examination: on weight bearing the Veteran's feet both collapsed and rotated into a moderately severe valgus foot position. Dr. B. also reported that the Veteran had weaker inversion strength of both feet and weaker eversion strength of the left foot than what would be inspected for a man of his size and weight. The Veteran's gait exhibit heel lift and went through a shorter than normal period of propulsion on each foot. During a functional assessment, Dr. B reported that the Veteran was able to toe raise on both feet and hold for approximately four seconds. The Veteran was able to extend his toes up on his right foot while weight bearing but was unable to do this with his left foot. 

The Veteran was afforded a VA examination in March 2010 during which he reported constant bilateral foot pain, aches, numbness, limited foot motion, foot pain effects, feet cramping, "aching" foot pain at rest. He denied swelling or redness. On examination, the VA examiner documented that the Veteran's right foot had no tenderness to palpation. The examiner characterized the right foot pes planus as mild; no planovalgus with weight bearing. There was a callous lateral plantar 5th metatarsal head and plantar lateral border mid foot.  Examination of the left foot showed mild pes planus, left greater than right, no planovalgus with weight bearing, Achilles midlines. There was plantar heel tenderness. 

The examiner characterized the examination as showing objective evidence of painful motion. The Veteran had reciprocal heel to toe gait without antalgia with and without orthotics. Gait appears more stiff and rigid without orthotics. Stable stance station was noted. There was an increase in wear in the Veteran's lateral heels and soles, which the examiner noted was indicative of abnormal weight bearing. The Veteran was unstable with difficulty rising and walking on toes and heels with a complaint of pain on his heels greater than toes. There was slight, mild early and correctable hammer toes on digits two through five. The Veteran's Achilles tendon was midline with pain with manipulation of the Achilles. 

The report of a January 2012 VA examination included the Veteran's report of continuous bilateral pain since leaving service. He also reported that his Achilles tendon ruptured while playing basketball and was surgically repaired in July 2010. The Veteran reported that he wears orthotics and walks using ankle braces. The examiner noted that the Veteran's chronic bilateral foot pain would have a functional impact by limiting his ability to perform prolonged walking and standing. 

On examination the examiner noted that there was pain on use with both feet, but no pain on manipulation. There was no indication of swelling on use. There were characteristic callouses on both feet. The Veteran did have relief of pain with the use of his orthotics. There was no extreme tenderness to his plantar surfaces of either foot. The Veteran had a decreased longitudinal arch height on weight-bearing, but no evidence of marked deformity (pronation or abduction) of either foot. The weight-bearing line did not fall over or medial to, the great toe on either foot. He had no inward bowing of the Achilles tendon (hind foot valgus, with lateral deviation of the heel). There was also no inward displacement and severe spasm of the Achilles tendon on manipulation.

The VA examiner opined that the Veteran's pes planus is "relatively mild," and that his plantar fasciitis was in remission on the day of the exam. The Veteran had no plantar swelling or "extreme tenderness to palpation." His gait was reported to be "essentially normal." The examiner characterized the functional impairment as limiting the Veteran's ability to perform prolonged walking and standing.  

At the March 2017 Board hearing, the Veteran stated that his feet have continued to hurt and that although the arch supports helped, it didn't relieve all of the pain. The Veteran submitted a statement in August 2011, describing how his disabilities have impacted his life. The Veteran stated that his painful condition caused him to retire in 2001, and decreased his ability to participate in family activities.

Given the above findings, the Board finds that for the appeal period under consideration, a disability rating in excess of 10 percent is not warranted for the Veteran's pes planus with plantar fasciitis, for the right and left foot. The findings on examination do not more closely approximate the criteria required for a severe rating (either bilateral or unilateral). Although the Veteran has been shown to have pain of both feet on use and characteristic callosities, there is no evidence of marked deformity or pain on manipulation. 

With respect to the reduction from two separate 10 percent ratings to a single 10 percent evaluation, in the May 2012 rating decision, the RO explained that the changed was based on a finding that the March 2010 rating decision was incorrect in assigning the separate ratings. The reduction to the single 10 percent rating, however, was not a "reduction" per se as the Veteran's overall compensation was not reduced as a result of the reduction. In this regard, the May 2012 rating decision that reduced the rating, also assigned a higher rating for another issue not presently on appeal. The Veteran's combined rating was actually increased as a result. Because there was no reduction in overall compensation, the notice provisions of 38 C.F.R. § 3.105 do not apply. See Stelzel v. Mansfield, 508 F.3d 1345 (Fed. Cir. 2007).

The Board has considered the Veteran's argument that he should be assigned separate 10 percent ratings for each foot for the entire appeal period or whether there is any other schedular basis to assign a higher or separate rating but finds no basis for such a rating. Specifically, the Veteran's service-connected foot disability has been diagnosed as bilateral pes planus with plantar fasciitis.  Pes planus (flatfoot) is specifically listed in the Rating Schedule. 38 C.F.R. § 4.71a. Accordingly, the Veteran' pes planus may not be rated by analogy under DC 5284, for "foot injuries, other," or any other diagnostic code.  See Copeland v. McDonald, 27 Vet. App. 333 (2015).  The Court in Copeland specifically found that a disability rating under Diagnostic Code 5284 was inappropriate where a veteran had diagnosed conditions of pes planus, holding that where "a condition is listed in the schedule, rating by analogy is not appropriate.  In other words, [a]n analogous rating . . . may be assigned only where the service-connected condition is 'unlisted."  Id. citing Suttmann v. Brown, 5 Vet. App. 127 (1993).

The Board also finds that separate ratings are not warranted for each foot for any period on appeal because there is no evidence of severe flat feet. As detailed above, the rating criteria for pes planus contemplates assigning a single rating for bilateral or unilateral pes planus in cases of moderate or mild symptoms. Unless the findings approximate several pes planus in either foot, the single rating is assigned. 38 C.F.R. § 4.71a, DC 5276. VA must apply the DCs that specifically pertain to the listed conditions and determine the appropriate disability ratings. Copeland, 27 Vet. App. at 337. 

The Board has also considered the Veteran's lay statements that his pes planus is worse than currently evaluated.  The Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes.  Such competent evidence concerning the nature and extent of the Veteran's disabilities has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and the clinical records) directly address the criteria under which this disability is evaluated.  As such, the Board finds these records to be more probative than the Veteran's subjective complaints of increased symptomatology.  

The Board notes neither the Veteran, nor his representative have raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

In reaching its conclusions, the Board has considered the applicability of the benefit of the doubt doctrine. However, as the preponderance of the evidence is against the claim for an increased rating in excess of 20 percent, that doctrine is not applicable in the instant appeal. 38 U.S.C.A. § 5107 (b).


ORDER

Entitlement to higher or separate evaluation ratings for bilateral pes planus with plantar fasciitis for the right and left foot, effective October 2, 2002 is denied.

REMAND

The Veteran is seeking service connection for a low back disability, bilateral hammer toes, bilateral Achilles tendon condition and left foot numbness, all as secondary to his service-connected pes planus. VA examinations conducted to date to not adequately address aggravation.  Thus, new examinations are required. Barr v. Nicholson, 21 Vet. App. 303 (2007).

A February 2010 private medical opinion included diagnoses of chronic posterior tibial tendonitis, both ankles; plantar calcaneal spur formation both feet; chronic achilles insertional calcific enthesopathy, left ankle with associated Achilles tendonitis; osteoarthritis both feet particularly of the talor navicular joint, and; hallux limitus both feet. The opinion provider characterized these disabilities as being aggravated by service because the pes planus is related to service. The issue is whether they are caused or aggravated by the service-connected pes planus. 

A January 2004 VA treatment record specifically documents that the Veteran reports "his back pain occurs when his shoe inserts become worn." 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all medical care providers who treated the Veteran for back, foot, or ankle complaints since 2010.  After securing the necessary release, take all appropriate action to obtain these records.

2. After completion of the foregoing, schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of any low back, foot (other than pes planus) and Achilles tendon disability.  

Copies of all pertinent records, to include a copy of this remand, should be made available to the examiner for review. 

Based on the examination and review of the record, the examiner should answer the following:  

(a) Please identify all current disabilities related to the Veteran's low back, feet (other than pes planus) and Achilles tendons.

(b) Is it as least as likely as not (i.e., probability of 50 percent or greater) that any diagnosed low back, feet (other than pes planus) and Achilles tendons disability was incurred in or is otherwise related to service?

(c) Is it as least as likely as not (i.e., probability of 50 percent or greater) that any diagnosed low back, feet (other than pes planus) and Achilles tendons disability was caused by or aggravated by the Veteran's service-connected pes planus disability?

The examiner is informed that aggravation here is defined as any increase in disability.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability (baseline) before the onset of the aggravation.

In providing the opinion, the examiner should consider (i) the Veteran's pertinent history; (ii) his credible report of symptoms since service; (iii) VA treatment records and private treatment records indicating that the Veteran has complained of back pain after service, and; (iv) the February 2010 private medical opinion included diagnoses of chronic posterior tibial tendonitis, both ankles; plantar calcaneal spur formation both feet; chronic achilles insertional calcific enthesopathy, left ankle with associated Achilles tendonitis; osteoarthritis both feet particularly of the talor navicular joint, and; hallux limitus both feet. 

A full rationale is to be provided for all stated medical opinions. If the examiner concludes that the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why this opinion would be speculative and what, if any, additional evidence would permit such an opinion to be made.

A full rationale is to be provided for all stated medical opinions. If the examiner concludes that the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why this opinion would be speculative and what, if any, additional evidence would permit such an opinion to be made.

3. Thereafter, readjudicate the issues on appeal. If any benefit sought is not granted, issue a Supplemental Statement of the Case and afford the appellant and his representative an appropriate opportunity to respond. Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


